PER CURIAM.
This is an interlocutory appeal by the defendant mortgagor Joseph Nazzaro from an order compelling payment of an arrear-age allegedly due pursuant to a stipulated dismissal entered in a mortgage foreclosure action. Fla.R.App.P. 9.130(a)(3)(C)(iv). We reverse the order under review upon a holding that the said order was erroneously entered without the lower court’s first complying with this court’s mandate in a prior appeal taken in this cause wherein we reversed a final judgment of foreclosure. Nazzaro v. Moksel, 483 So.2d 884 (Fla. 3d DCA 1986). As yet, this final judgment has not been set aside and the parties restored to the status quo ante by the trial court in compliance with our mandate; in our view, no further orders — including the order under review— can be entered by the trial court until this is accomplished. See Blackhawk Heating & Plumbing Co. v. Data Lease Fin. Corp., 328 So.2d 825, 827 (Fla.1975); Berger v. Leposky, 103 So.2d 628, 631 (Fla.1958); Citibank, N.A. v. Plapinger, 469 So.2d 144, 145 (Fla. 3d DCA 1985); City of Miami Beach v. Arthree, Inc., 300 So.2d 65, 67 (Fla. 3d DCA 1973).
The non-final order under review is reversed and the cause is remanded for further proceedings.